UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6433


EDWARD PRINCE CHILDS,

                    Plaintiff - Appellant,

             v.

COUNTY OF CAROLINE; KELLY GREEN; JILL HUMPHREYS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:21-cv-00021-HEH-EWH)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Edward Prince Childs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward Prince Childs appeals the district court’s order dismissing his civil action

without prejudice for failure to comply with the magistrate judge’s earlier order. * On

appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Childs’ informal brief does not challenge the basis for the district court’s

disposition, he has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

we affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 AFFIRMED




       *
        Although the district court dismissed the underlying action without prejudice, the
dismissal order is a final, appealable order. See Bing v. Brivo Sys., LLC, 959 F.3d 605,
610-12 (4th Cir. 2020), cert. denied, 141 S. Ct. 1376 (2021).

                                              2